Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is a response to Applicant’s Amendment and Remarks filed May 27, 2022.
Claims 2 and 5 have been canceled.  New claims 6-13 are acknowledged.  Claims 1 and 4 have been amended.
Claims 1, 3, 4, and 6-13 are pending in the present application.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed May 27, 2022 (8 pages) is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the IDS, and a signed copy is enclosed herewith.
Applicant’s IDS filed May 27, 2022 (10 pages) is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the IDS, and a signed copy is enclosed herewith.
Applicant’s IDS filed August 3, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the IDS, and a signed copy is enclosed herewith.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
An Examiner's Statement of Reasons for Allowance appears below:

The claims have been amended and are now drawn to a method of treating a lysosomal storage disease or disorder in a subject, the method comprising increasing the level, expression, or activity of a metallothionein-1 polypeptide or polynucleotide in the subject relative to a reference by administering to the subject an adeno-associated virus (AAV) vector or a lentiviral (LV) vector encoding the metallothionein-1 polypeptide or polynucleotide, wherein the lysosomal storage disease is globoid leukodystrophy or metachromatic leukodystrophy and a method of treating a lysosomal storage disease or disorder in a subject, the method comprising increasing the level, expression, or activity of a metallothionein-1 polypeptide or polynucleotide in the subject relative to a reference by administering to the subject hematopoietic stem cells (HSCs) comprising a vector encoding the metallothionein-1 polypeptide or polynucleotide, wherein the lysosomal storage disease is globoid leukodystrophy or metachromatic leukodystrophy.
Cavalca et al. (Ann Neurol., 2018 Vol. 83:418-432) is made of record and teaches metallothioneins are neuroprotective agents in lysosomal storage disease.  Specifically, Cavalca et al. teach that metallothionein-1 was delivered to brains by systemic AAV gene transfer to ameliorate the globoid cell leukodystrophy phenotype.  


Allowable Subject Matter
Claims 1, 3, 4, and 6-13 are allowable. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.   

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635